

115 HRES 532 IH: Expressing the sense of the House of Representatives regarding conduct during a rendition of the National Anthem.
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 532IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mrs. Blackburn submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives regarding conduct during a rendition of the
			 National Anthem.
	
 Whereas the composition consisting of the words and music known as the Star-Spangled Banner is the National Anthem of the United States;
 Whereas the words of the Star-Spangled Banner were written by Francis Scott Key after witnessing an American triumph over British military forces attacking Fort McHenry, Baltimore, in September 1814; and
 Whereas on March 3, 1931, the Star-Spangled Banner became the National Anthem of the United States by resolution of Congress: Now, therefore, be it
	
 That it is the sense of the House of Representatives that appropriate conduct during a rendition of the National Anthem is codified in section 301(b) of title 36, United States Code, which specifies that persons present who are not in uniform or are not members of the Armed Forces or veterans should face the flag and stand at attention with their right hand over the heart.
		